IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN THE MATTER OF: THE NOMINATION             :   No. 127 WAL 2019
 PETITIONS OF KIM D. WILLIAMS                 :
 (DEMOCRATIC) CANDIDATE FOR                   :
 MAGISTERIAL DISTRICT JUDGE FOR               :   Petition for Allowance of Appeal from
 DISTRICT 05-2-28                             :   the Unpublished Memorandum
                                              :   Opinion and Order of the
                                              :   Commonwealth Court at No. 412 CD
 PETITION OF: NADINE A. BROADWAY,             :   2019 entered on April 17, 2019,
 JANN KELLY COUNCIL, AND BELINDA              :   affirming the Order of the Allegheny
 DAVIS                                        :   County Court of Common Pleas at No.
                                              :   GD-XX-XXXXXXX entered on March 28,
                                              :   2019


                                        ORDER



PER CURIAM

      AND NOW, this 8th day of May, 2019, it being undisputed that the Commonwealth

Court erred in its April 17, 2019 order in directing that Kim D. Williams be listed on the

ballot as a Candidate for the Republican Nomination, the Petition for Allowance of Appeal

is GRANTED, limited to that sole issue. The April 17, 2019 Commonwealth Court order

is vacated and the case is REMANDED to the Commonwealth Court for entry of a

corrected order. The Petition for Allowance of Appeal is DENIED in all other respects.

Kim D. Williams remains on the ballot as a Candidate for the Democratic Nomination.

      The Application for Extraordinary Relief is DENIED.